Appeal from a decision of the Workmen’s Compensation Board, filed April 3, 1975 as amended by decision filed April 8, 1976, which disallowed a claim for compensation under the Workmen’s Compensation Law. Claimant sustained a compensable injury on January 1, 1971 and was awarded compensation up to March 22, 1971. He claimed that a continuing disability existed and sought entitlement to an award for reduced earnings. The board, upon conflicting medical evidence, has found that there was no disability subsequent to March 22, 1971 attributable to the January 1, 1971 incident. Our review is limited to the question of whether substantial evidence supports this decision. We cannot weigh these conflicting versions, as factual determinations are exclusively for the board to resolve, but must sustain the result where, as here, it is supported by such evidence (Matter of Manikoff v Your Baking Co., 30 AD2d 740; Matter of Griffith v Griffith Fuel Co., 28 AD2d 751; Matter of Melnikoff v Melnik, 24 AD2d 783). Decision affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.